DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-19, 21, 22, and 24-28, are pending and being examined.

Response to Amendment
The previous rejections of Claims 15-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 20, 29 and 30, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim(s) 15-21, and 24-30, under 35 U.S.C. 102(a)(1) as being anticipated by Sniezko et al., “Terephthalate-adipate copolyesterdiols in the synthesis of urethane elastomers,” Polimery, vol. 25(4), page 141-145, (1980), (hereinafter Sniezko’1), citations directed at English translation are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim(s) 15, 17-19, 21-22, and 24-28, under 35 U.S.C. 102(a)(1) as being anticipated by Sniezko et al., “Effect of the segmental structure of terephthalic-adipic copolyesters on the properties of urethane elastomers,” Polimery, vol. 26(9), page 358-59, (1981), (hereinafter Sniezko’2), citations directed at English translation are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim 23 under 35 U.S.C. 103 as being unpatentable over Sniezko’1 or Sniezko’2, as applied to claim 15 above, and further in view of US 4,374,935 A to Decker et al. (hereinafter Decker) are withdrawn in light of the Applicant’s amendments.

Response to Arguments
Applicant’s arguments, see page 5-8, filed 05/25/2022, with respect to claims 15-19, 21, 22, and 24-28 have been fully considered and are persuasive.  
The Applicant argues that Sniezko’1 is a study into the proprieties of polyurethanes using specific variables such as a specific polyester diol obtained from different diols. Sniezko’1 is investigating the effects of specific polyester diols on polyurethane properties and thus, there is no suggestion/motivation to further include another polyol into polyol composition to form the polyurethane because it would not advance the goal of the initial investigation (i.e. teach away). 
The Applicant also argues that Sniezko’2 investigate the effect of polyester block length on the properties of polyurethanes. Specifically, Sniezko’2 investigates the effect of different terephthalic block lengths in polyester diols in polyurethanes, and there is nothing the Sniezko’2 that would suggest or motivate further including another polyol into the polyol composition and doing so would not advance the goal of the initial investigation.
The examiner has found the above arguments persuasive. The rejections of the claims over Sniezko’1 or Sniezko’2 in further view of Decker have been withdrawn. 

Allowable Subject Matter
Claims 15-19, 21, 22, and 24-28, are allowed.

The following is an examiner’s statement of reasons for allowance:
The first closest prior art is Sniezko et al., “Terephthalate-adipate copolyesterdiols in the synthesis of urethane elastomers,” Polimery, vol. 25(4), page 141-145, (1980), (hereinafter Sniezko’1), citations directed at English translation. Sniezko’1 teaches (A) a polyester diol is prepared by reacting adipic acid (AA) with a mixture of ethylene glycol (EG) and diethylene glycol (DEG) or dipropylene glycol (DPG) and a hydroxy-terminated oligioester (OET mol. wt. ~1200) that was obtained by the partial glycolysis of a high-mol.-wt. polyethylene terephthalate (PET) with diethylene glycol. (See abstract) and page 3-4. A high strength polyurethane is prepared by reacting obtained polyester diol (A) with 4,4-diphenylmethane diisocyanate and 1,4-butanediol (See abstract and page 5) and casted into tiles (page 7) which meets the claimed shaped body. 
Sniezko’1 does not teach the further polyol.

The second closest prior art is Sniezko et al., “Effect of the segmental structure of terephthalic-adipic copolyesters on the properties of urethane elastomers,” Polimery, vol. 26(9), page 358-59, (1981), (hereinafter Sniezko’2), citations directed at English translation. Sniezko’2 teaches a block polyester diol is prepared by a transesterification reaction of an adipic acid (AA)-diethylene glycol (DEG)-ethylene copolymer (EG) with poly(ethylene terephthalate), (OET mol. wt. ~1200) (See abstract and page 3-4). A polyurethane is prepared by reacting obtained copolyester diol with 4,4-diphenylmethane diisocyanate and 1,4-butanediol (See abstract and page 7) in a ratio of copolyester diol to extender = 1 (page 7), which meets claim 22. The above AA-DEG-EG polyester meets the claimed non-aromatic polyester block, and the OET meets the claimed aromatic polyester block (B1).  Sniezko’2 also teaches that in the transesterification reaction with OET will lead a reduction of length in the oligoesters during the copolyester synthesis (page  2-3).
Sniezko’2 does not teach the further polyol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766    

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766